                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                            CR 19–60–BLG–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 ZACHARY MADISON RUBLE,

                      Defendant.



      United States Magistrate Judge Timothy J. Cavan entered Findings and

Recommendation in this matter on May 9, 2019. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Cavan recommended this Court accept Zachary Madison Ruble’s


                                           1
guilty plea after Ruble appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to conspiracy to commit wire fraud in

violation of 18 U.S.C. § 1349 as charged in the Information.

      I find no clear error in Judge Cavan’s Findings and Recommendation (Doc.

14), and I adopt them in full.

      Accordingly, IT IS ORDERED that Zachary Madison Ruble is adjudged

guilty as charged in the Information.

      DATED this 30th day of May, 2019.




                                        2
